Case 2:21-cv-00678-JS-AYS Document 59 Filed 05/27/21 Page 1 of 4 PageID #: 394




UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK



 In re HAIN CELESTIAL HEAVY METALS               Case No. 2:21-cv-0678-(JS)(AYS)
 BABY FOOD LITIGATION,

 This document relates to:                       NOTICE OF STEWART MOVANTS’
                                                 MOTION FOR APPOINTMENT OF
 All Actions                                     LORI G. FELDMAN AND REBECCA A.
                                                 PETERSON AS INTERIM CO-LEAD
                                                 COUNSEL

                                                 ORAL ARGUMENT REQUESTED



       PLEASE TAKE NOTICE that upon the accompanying memorandum of law, declarations,

and exhibits thereto, Plaintiffs Nicole Stewart, Elizabeth Agramonte, Summer Apicella, Charlotte

Willoughby, Lee Boyd, Kelly McKeon, Renee Bryan, Marilyn Cason, Najah Henry, Chanel

Jackson, Alexis Dias, and Holly Buffinton, will and do hereby move this Court before the

Honorable Judge Joanna Seybert, at the Alfonse D’Amato United States Courthouse, 100 Federal

Plaza, Central Islip, NY 11722, at a time and date to be set by the Court for an Order for the

appointment of Lori G. Feldman and Rebecca A. Peterson as Interim Co-Lead Counsel and for the

appointment of an Executive Committee (“Stewart Movants’ Lead Counsel Motion”).

       Pursuant to the Court’s Orders dated May 13, 2021 [Dkt. 47] and May 18, 2021 [Dkt. 50],

the following briefing schedule shall apply to the Stewart Movants’ Lead Counsel Motion:

Motions papers are due by May 27, 2021; Opposition papers are due by June 10, 2021; Reply

papers, if any, are due by June 17, 2021.
Case 2:21-cv-00678-JS-AYS Document 59 Filed 05/27/21 Page 2 of 4 PageID #: 395




 Dated: May 27, 2021              Respectfully submitted,

                                  LOCKRIDGE GRINDAL NAUEN P.L.L.P.

                                  By: s/ Rebecca A. Peterson
                                  Rebecca A. Peterson (Pro Hac Vice)
                                  Robert K. Shelquist (Pro Hac Vice)
                                  Krista K. Freier (Pro Hac Vice)
                                  100 Washington Avenue South, Suite 2200
                                  Minneapolis, MN 55401
                                  Telephone: (612) 339-6900
                                  Facsimile: (612) 339-0981
                                  E-mail: rapeterson@locklaw.com
                                          rkshelquist@locklaw.com
                                          kkfreier@locklaw.com

                                  GEORGE GESTEN MCDONALD, PLLC

                                  By: s/ Lori G. Feldman
                                  Lori G. Feldman
                                  102 Half Moon Bay Drive
                                  Croton-on-Hudson, NY 10520
                                  Telephone: (917) 983-9321
                                  Facsimile: (888) 421-4173
                                  E-mail: LFeldman@4-justice.com
                                  E-service: eService@4-justice.com

                                  Plaintiffs’ Proposed Co-Lead Interim Counsel

                                  Catherine Sung-Yun K. Smith (Pro Hac Vice)
                                  Daniel E. Gustafson (Pro Hac Vice)
                                  GUSTAFSON GLUEK PLLC
                                  Canadian Pacific Plaza
                                  120 South Sixth Street, Suite 2600
                                  Minneapolis, MN 55402
                                  Telephone: (612) 333-8844
                                  E-Mail: csmith@gustafsongluek.com
                                          dgustafson@gustafsongluek.com




557648.2                              2
Case 2:21-cv-00678-JS-AYS Document 59 Filed 05/27/21 Page 3 of 4 PageID #: 396




                                  Stephen R. Basser (Pro Hac Vice forthcoming)
                                  BARRACK RODOS & BACINE
                                  One America Plaza
                                  600 West Broadway, Suite 900
                                  San Diego, CA 92101
                                  Telephone: (619) 230-0800
                                  Facsimile: (619) 230-1874
                                  E-mail: sbasser@barrack.com

                                  Susana Cruz Hodge (Pro Hac Vice)
                                  Joseph DePalma (Pro Hac Vice)
                                  LITE DEPALMA GREENBERG & AFANADOR
                                  570 Broad Street, Suite 1201
                                  Newark, NJ 07102
                                  Telephone: (973) 623-3000
                                  E-mail: scruzhodge@litedepalma.com
                                          jdepalma@litedepalma.com

                                  Plaintiffs’ Proposed Executive Committee

                                  David J. George
                                  GEORGE GESTEN MCDONALD, PLLC
                                  9897 Lake Worth Road, Suite 302
                                  Lake Worth, FL 33463
                                  Telephone: (561) 232-6002
                                  Facsimile: (888) 421-4173
                                  E-mail: dgeorge@4-Justice.com

                                  Janine L. Pollack
                                  CALCATERRA POLLACK LLP
                                  1140 Avenue of the Americas, 9th Floor
                                  New York, NY 10036
                                  Telephone: (917) 899-1765
                                  Facsimile: (332) 206-2073
                                  E-Mail: jpollack@calcaterrapollack.com

                                  Kevin Landau
                                  Miles Greaves
                                  TAUS, CEBULASH & LANDAU, LLP
                                  80 Maiden Lane, Suite 1204
                                  New York, NY 10038
                                  Telephone: (212) 931-0704
                                  E-Mail: klandau@tcllaw.com
                                          mgreaves@tcllaw.com




557648.2                              3
Case 2:21-cv-00678-JS-AYS Document 59 Filed 05/27/21 Page 4 of 4 PageID #: 397




                                  Kenneth A. Wexler
                                  Kara A. Elgersma
                                  WEXLER WALLACE, LLP
                                  55 West Monroe, Suite 3300
                                  Chicago, IL 60603
                                  Telephone: (312) 346-2222
                                  E-Mail: kaw@wexlerwallace.com
                                          kae@wexlerwallace.com

                                  Simon B. Paris
                                  Patrick Howard
                                  SALTZ, MONGELUZZI & BENDESKY, P.C.
                                  1650 Market Street, 52nd Floor
                                  Philadelphia, PA 19103
                                  Telephone: (215) 575-3895
                                  E-Mail: sparis@smbb.com
                                           phoward@smbb.com

                                  Matthew D. Schelkopf
                                  Lori G. Kier
                                  Davina C. Okonkwo
                                  SAUDER SCHELKOPF
                                  1109 Lancaster Avenue
                                  Berwyn, PA 19312
                                  Telephone: (610) 200-0581
                                  E-Mail: mds@sstriallawyers.com
                                           lgk@sstriallawyers.com
                                           dco@sstriallawyers.com

                                  Marc H. Edelson
                                  EDELSON LECHTZIN LLP
                                  3 Terry Drive, Suite 205
                                  Newtown, PA 18940
                                  Telephone: (215) 867-2399
                                  E-Mail: Medelson@edelson-law.com

                                  Joshua H. Grabar
                                  GRABAR LAW OFFICE
                                  One Liberty Place
                                  1650 Market Street, Suite 3600
                                  Philadelphia, PA 19103
                                  Telephone: (267) 507-6085
                                  Facsimile: (267) 507-6048
                                  E-Mail: Jgrabar@grabarlaw.com

                                  Attorneys for Plaintiffs



557648.2                              4
